"   .

        AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                    Page I of I   j(/
                                            UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                             V,                                       (For Offenses Committed On or After November I, 1987)


                                Regino Galvez-Ortiz                                   CaseNumber: 3:19-mj-23279

                                                                                      KennethJ Tr
                                                                                      Defendant's Attorml.>
                                                                                                                       ~.J !~.~
                                                                                                                        ~i\'11
                                                                                                                                        ,   ____,

                                                                                                                                             r~f'.'')
                                                                                                                                                     __
                                                                                                                                              ';l/lllt'-1   •,,

                                                                                                                                   ~.:.-in   j~:M ~'1'!'.i
        REGISTRATION NO. 6345 6308
        THE DEFENDANT:                                                                                                   AUG I 4 2019
         IZl pleaded guilty to count( s) I of Complaint                                                       A'   -:;~:•~,::~:-•<>~.-,.,......__,....
         •    was found guilty to count(s)                                             SOUTHir,1-J :)iSfr~Ttr- '6~ 6'/llFOF!NJA
                                                                                                                                                 1




              after a plea of not guilty.
                                                                                       0Y


              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                  -
                                                                                                                        -:..:. -"7--3:·~                                11




        Title & Section                    Nature of Offense                                                                     Count Number(s)
        8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                           1
        •    The defendant has been found not guilty on count(s)
                                                                                 -------------------
        •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:
                                                                                 \L         ') ()
                                       •    TIME SERVED                          /~ ___
                                                                                      . '.J___._ _ _ _ _ _ days

         IZl Assessment: $10 WAIVED IZl Fine: WAIVED
         IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Wednesday, August 14, 2019
                                                                                   Date of Imposition of Sentence


        Received
                        /7 ';f}?/
                       tft;Jf ff/;;
                     ---''------'-----
                      DUSM
                                                                                   Hlil~~OCK
                                                                                   UNITED STATES MAGISTRATE JUDGE



        Clerk's Office Copy                                                                                                                     3: 19-mf23279
